 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

                       District of Hawaii

 Case number (If known):                              Chapter you are filing under:
                                                      ❑         Chapter 7
                                                      ❑         Chapter 11
                                                      ❑         Chapter 12
                                                      ✔
                                                      ❑         Chapter 13                                                               ❑Check if this is an
                                                                                                                                              amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                        12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                                   About Debtor 1:                                       About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your              Miguel                                                Debra
       government-issued picture                   First name                                            First name
       identification (for example, your           Marcel                                                Ann
       driver’s license or passport).              Middle name                                           Middle name

       Bring your picture identification to        Maramba                                               Maramba
       your meeting with the trustee.              Last name                                             Last name


                                                   Suffix (Sr., Jr, II, III)                             Suffix (Sr., Jr, II, III)




  2.   All other names you have used
       in the last 8 years
                                                   First name                                            First name
       Include your married or maiden
       names.                                      Middle name                                           Middle name


                                                   Last name                                             Last name




                                                   First name                                            First name


                                                   Middle name                                           Middle name


                                                   Last name                                             Last name




  3.   Only the last 4 digits of your
                                                   xxx - xx - 9        6       1   0                     xxx - xx - 3        7       4    1
       Social Security number or
       federal Individual Taxpayer                 OR                                                    OR
       Identification number                       9xx - xx -                                            9xx - xx -
       (ITIN)




Official Form 101   U.S. Bankruptcy Court - Voluntary
                                            HawaiiPetition
                                                      #19-00101
                                                           for IndividualsDkt
                                                                           Filing#for
                                                                                   1 Bankruptcy
                                                                                       Filed 01/25/19 Page 1 of 70                                              page 1
 Debtor 1            Miguel              Marcel                      Maramba
 Debtor 2            Debra               Ann                         Maramba                                             Case number (if known)
                     First Name          Middle Name                 Last Name




                                          About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):


  4.   Any business names and
       Employer Identification            ✔I have not used any business names or EINs.
                                          ❑                                                                   ✔I have not used any business names or EINs.
                                                                                                              ❑
       Numbers (EIN) you have used
       in the last 8 years

       Include trade names and doing      Business name                                                       Business name
       business as names

                                          Business name                                                       Business name


                                                       -                                                                   -
                                          EIN                                                                 EIN


                                                       -                                                                   -
                                          EIN                                                                 EIN




                                                                                                              If Debtor 2 lives at a different address:
  5.   Where you live
                                          92-402 Akaula Street
                                          Number            Street                                            Number            Street




                                          Kapolei, HI 96707
                                          City                                     State     ZIP Code         City                                     State     ZIP Code

                                          Honolulu
                                          County                                                              County

                                          If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from the one
                                          it in here. Note that the court will send any notices to you at above, fill it in here. Note that the court will send any notices
                                          this mailing address.                                           to you at this mailing address.


                                          Number            Street                                            Number            Street



                                          P.O. Box                                                            P.O. Box



                                          City                                     State     ZIP Code         City                                     State     ZIP Code




  6.   Why you are choosing this          Check one:                                                          Check one:
       district to file for bankruptcy
                                          ✔
                                          ❑      Over the last 180 days before filing this petition, I have   ✔
                                                                                                              ❑      Over the last 180 days before filing this petition, I have
                                                 lived in this district longer than in any other district.           lived in this district longer than in any other district.

                                          ❑      I have another reason. Explain.                              ❑      I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408)                                              (See 28 U.S.C. § 1408)




Official Form 101   U.S. Bankruptcy Court - Voluntary
                                            HawaiiPetition
                                                      #19-00101
                                                           for IndividualsDkt
                                                                           Filing#for
                                                                                   1 Bankruptcy
                                                                                       Filed 01/25/19 Page 2 of 70                                                           page 2
 Debtor 1            Miguel              Marcel                   Maramba
 Debtor 2            Debra               Ann                      Maramba                                              Case number (if known)
                     First Name          Middle Name                 Last Name


 Part 2: Tell the Court About Your Bankruptcy Case


                                         Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
  7.   The chapter of the Bankruptcy     (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
                                         ❑
       Code you are choosing to file
       under                                   Chapter 7
                                         ❑     Chapter 11
                                         ❑     Chapter 12
                                         ✔
                                         ❑     Chapter 13




  8.   How you will pay the fee          ✔
                                         ❑   I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                             about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                             order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                             a pre-printed address.

                                         ❑   I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                             Your Filing Fee in Installments (Official Form 103A).

                                         ❑   I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                             but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                             that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                             out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




                                         ✔ No.
                                         ❑
  9.   Have you filed for bankruptcy
       within the last 8 years?          ❑Yes.     District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY



                                         ✔ No.
                                         ❑
  10. Are any bankruptcy cases
       pending or being filed by a       ❑Yes.     Debtor                                                                       Relationship to you
       spouse who is not filing this
       case with you, or by a business             District                                      When                           Case number, if known
       partner, or by an affiliate?                                                                     MM / DD / YYYY


                                                   Debtor                                                                       Relationship to you

                                                   District                                      When                           Case number, if known
                                                                                                        MM / DD / YYYY



                                         ✔
                                         ❑   No.    Go to line 12.
  11. Do you rent your residence?
                                         ❑   Yes. Has your landlord obtained an eviction judgment against you?

                                                    ❑   No. Go to line 12.

                                                    ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                        of this bankruptcy petition.




Official Form 101   U.S. Bankruptcy Court - Voluntary
                                            HawaiiPetition
                                                      #19-00101
                                                           for IndividualsDkt
                                                                           Filing#for
                                                                                   1 Bankruptcy
                                                                                       Filed 01/25/19 Page 3 of 70                                                           page 3
 Debtor 1             Miguel                  Marcel                   Maramba
 Debtor 2             Debra                   Ann                      Maramba                                           Case number (if known)
                      First Name              Middle Name               Last Name


 Part 3: Report About Any Businesses You Own as a Sole Proprietor

                                              ✔
                                              ❑   No. Go to Part 4.
  12. Are you a sole proprietor of any
      full- or part-time business?            ❑   Yes. Name and location of business

      A sole proprietorship is a business
      you operate as an individual, and is        Name of business, if any
      not a separate legal entity such as
      a corporation, partnership, or LLC.
                                                  Number           Street
      If you have more than one sole
      proprietorship, use a separate
      sheet and attach it to this petition.

                                                  City                                                       State        ZIP Code

                                                  Check the appropriate box to describe your business:

                                                  ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                  ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                  ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                  ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                  ❑      None of the above




                                     If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
  13. Are you filing under Chapter 11deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      of the Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
      you a small business debtor?   11 U.S.C. § 1116(1)(B).
      For a definition of small business      ✔
                                              ❑   No.        I am not filing under Chapter 11.
      debtor, see 11 U.S.C. § 101(51D).
                                              ❑   No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                             Bankruptcy Code.

                                              ❑   Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy
                                                             Code.


 Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

                                              ✔
                                              ❑   No.
  14. Do you own or have any
      property that poses or is               ❑   Yes.     What is the hazard?
      alleged to pose a threat of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate                        If immediate attention is needed, why is it needed?
      attention?

      For example, do you own
      perishable goods, or livestock that
      must be fed, or a building that                      Where is the property?
      needs urgent repairs?
                                                                                    Number          Street




                                                                                      City                                               State               ZIP Code




Official Form 101   U.S. Bankruptcy Court - Voluntary
                                            HawaiiPetition
                                                      #19-00101
                                                           for IndividualsDkt
                                                                           Filing#for
                                                                                   1 Bankruptcy
                                                                                       Filed 01/25/19 Page 4 of 70                                                         page 4
 Debtor 1            Miguel               Marcel                     Maramba
 Debtor 2            Debra                Ann                        Maramba                                             Case number (if known)
                     First Name            Middle Name                Last Name


 Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


  15. Tell the court whether you          About Debtor 1:                                                       About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                   You must check one:
                                          ✔                                                                     ✔
      receive a briefing about credit
      counseling before you file for      ❑    I received a briefing from an approved credit counseling         ❑    I received a briefing from an approved credit counseling
      bankruptcy. You must truthfully          agency within the 180 before I filed this bankruptcy petition,        agency within the 180 before I filed this bankruptcy petition,
      check one of the following               and I received a certificate of completion.                           and I received a certificate of completion.
      choices. If you cannot do so, you        Attach a copy of the certificate and the payment plan, if             Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                              any, that you developed with the agency.

      If you file anyway, the court can   ❑    I received a briefing from an approved credit counseling         ❑    I received a briefing from an approved credit counseling
      dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy             agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.              petition, but I do not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you           Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if              MUST file a copy of the certificate and payment plan, if
                                               any.                                                                  any.

                                          ❑    I certify that I asked for credit counseling services from an    ❑    I certify that I asked for credit counseling services from an
                                               approved agency, but was unable to obtain those services              approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent                during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                  circumstances merit a 30-day temporary waiver of the
                                               requirement.                                                          requirement.
                                               To ask for a 30-day temporary waiver of the requirement,              To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made              attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it              to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                     before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                         circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied               Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before you             with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                 filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must still           If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                     receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                 You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if               along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                 any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for              Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                         cause and is limited to a maximum of 15 days.

                                          ❑    I am not required to receive a briefing about credit             ❑    I am not required to receive a briefing about credit
                                               counseling because of:                                                counseling because of:
                                               ❑    Incapacity. I have a mental illness or a mental                  ❑    Incapacity. I have a mental illness or a mental
                                                                deficiency that makes me incapable                                    deficiency that makes me incapable
                                                                of realizing or making rational                                       of realizing or making rational
                                                                decisions about finances.                                             decisions about finances.
                                               ❑    Disability.   My physical disability causes me to                ❑    Disability.   My physical disability causes me to
                                                                  be unable to participate in a briefing                                be unable to participate in a briefing
                                                                  in person, by phone, or through the                                   in person, by phone, or through the
                                                                  internet, even after I reasonably tried                               internet, even after I reasonably tried
                                                                  to do so.                                                             to do so.
                                               ❑    Active duty. I am currently on active military duty in           ❑    Active duty. I am currently on active military duty in
                                                                 a military combat zone.                                               a military combat zone.

                                               If you believe you are not required to receive a briefing             If you believe you are not required to receive a briefing
                                               about credit counseling, you must file a motion for waiver            about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                  of credit counseling with the court.




Official Form 101   U.S. Bankruptcy Court - Voluntary
                                            HawaiiPetition
                                                      #19-00101
                                                           for IndividualsDkt
                                                                           Filing#for
                                                                                   1 Bankruptcy
                                                                                       Filed 01/25/19 Page 5 of 70                                                                page 5
 Debtor 1            Miguel                 Marcel                     Maramba
 Debtor 2            Debra                  Ann                        Maramba                                            Case number (if known)
                     First Name             Middle Name                Last Name


 Part 6: Answer These Questions for Reporting Purposes


                                            16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
  16. What kind of debts do you                  an individual primarily for a personal, family, or household purpose.”
      have?
                                                   ❑    No. Go to line 16b.

                                                   ✔
                                                   ❑    Yes. Go to line 17.

                                            16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                 business or investment or through the operation of the business or investment.

                                                   ❑    No. Go to line 16c.

                                                   ❑    Yes. Go to line 17.

                                            16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?       ✔
                                            ❑      No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after any        ❑      Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded                       expenses are paid that funds will be available to distribute to unsecured creditors?
      and administrative expenses
      are paid that funds will be                          ❑     No
      available for distribution to
      unsecured creditors?                                 ❑     Yes

                                             ✔
                                             ❑     1-49 ❑ 50-99                     ❑    1,000-5,000 ❑ 5,001-10,000              ❑     25,001-50,000 ❑ 50,000-100,000
  18. How many creditors do you              ❑     100-199 ❑ 200-999                ❑    10,001-25,000                           ❑     More than 100,000
      estimate that you owe?

                                             ❑     $0-$50,000                        ❑     $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
  19. How much do you estimate               ❑     $50,001-$100,000                  ❑     $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                             ❑                                       ❑                                               ❑
      your assets to be worth?
                                                   $100,001-$500,000                       $50,000,001-$100 million                       $10,000,000,001-$50 billion
                                             ✔
                                             ❑     $500,001-$1 million               ❑     $100,000,001-$500 million                 ❑    More than $50 billion

                                             ❑     $0-$50,000                        ❑     $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
  20. How much do you estimate               ❑     $50,001-$100,000                  ❑     $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                             ❑                                       ❑                                               ❑
      your liabilities to be?
                                                   $100,001-$500,000                       $50,000,001-$100 million                       $10,000,000,001-$50 billion
                                             ✔
                                             ❑     $500,001-$1 million               ❑     $100,000,001-$500 million                 ❑    More than $50 billion

 Part 7: Sign Below


  For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    ✘ /s/ Miguel Marcel Maramba                                              ✘ /s/ Debra Ann Maramba
                                         Miguel Marcel Maramba, Debtor 1                                          Debra Ann Maramba, Debtor 2
                                         Executed on 01/25/2019                                                   Executed on 01/25/2019
                                                         MM/ DD/ YYYY                                                             MM/ DD/ YYYY




Official Form 101   U.S. Bankruptcy Court - Voluntary
                                            HawaiiPetition
                                                      #19-00101
                                                           for IndividualsDkt
                                                                           Filing#for
                                                                                   1 Bankruptcy
                                                                                       Filed 01/25/19 Page 6 of 70                                                           page 6
 Debtor 1            Miguel                 Marcel                    Maramba
 Debtor 2            Debra                  Ann                       Maramba                                          Case number (if known)
                     First Name             Middle Name               Last Name



   For your attorney, if you are              I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one                         under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                              which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
   If you are not represented by an           in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
   attorney, you do not need to file this     filed with the petition is incorrect.
   page.

                                              ✘ /s/ Rick Abelmann                                                      Date 01/25/2019
                                                     Rick Abelmann, Attorney                                                  MM / DD / YYYY




                                                      Rick Abelmann
                                                     Printed name

                                                     Abelmann Peterson LLLC
                                                     Firm name

                                                     677 Ala Moana Blvd., Suite 1009
                                                     Number      Street



                                                     Honolulu                                                          HI      96813
                                                     City                                                             State    ZIP Code



                                                     Contact phone (808) 589-1010                                  Email address rick@abelmannlaw.com


                                                     9158                                                              HI
                                                     Bar number                                                       State




Official Form 101   U.S. Bankruptcy Court - Voluntary
                                            HawaiiPetition
                                                      #19-00101
                                                           for IndividualsDkt
                                                                           Filing#for
                                                                                   1 Bankruptcy
                                                                                       Filed 01/25/19 Page 7 of 70                                                       page 7
 Fill in this information to identify your case and this filing:

  Debtor 1                          Miguel                       Marcel                     Maramba
                                   First Name                   Middle Name                Last Name

  Debtor 2                          Debra                        Ann                        Maramba
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                                  District of Hawaii
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                                                                                                                                                          amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     92-402 Akaula Street                                            What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description
                                                                             ✔ Single-family home
                                                                             ❑                                                                             amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
               Kapolei, HI 96707                                             ❑ Land                                                                                  $650,900.00                    $650,900.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
               Honolulu
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                                                                                                           Tenancy by Entirety
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ✔ Debtor 1 and Debtor 2 only
                                                                             ❑                                                                            ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another
                                                                                                                                                              (see instructions)

                                                                             Source of Value:
                                                                             Tax assessed value
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜            $650,900.00




Official Form 106A/B                                       Schedule A/B: Property                                                                                                                      page 1
                         U.S. Bankruptcy Court - Hawaii #19-00101      Dkt # 1 Filed 01/25/19 Page 8 of 70
 Debtor 1                   Miguel                        Marcel                           Maramba
 Debtor 2                   Debra                         Ann                              Maramba                                                             Case number (if known)
                            First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ❑ No
       ✔ Yes
       ❑
       3.1 Make:                                   Dodge                     Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                   Caravan
                                                                             ✔ Debtor 1 only
                                                                             ❑                                                                               amount of any secured claims on Schedule D:
            Model:
                                                                             ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                   2013                      ❑ Debtor 1 and Debtor 2 only                                                  Current value of the         Current value of the
                                                                             ❑ At least one of the debtors and another
            Year:
                                                   46965                                                                                                   entire property?             portion you own?
            Approximate mileage:                                                                                                                                         $5,947.00                   $5,947.00
            Other information:                                               ❑Check if this is community property (see
                                                                                 instructions)




      If you own or have more than one, list here:

       3.2 Make:                                   Nissan                    Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                                             ❑ Debtor 1 only                                                                 amount of any secured claims on Schedule D:
                                                                             ✔ Debtor 2 only
                                                   Frontier
            Model:
                                                                             ❑                                                                               Creditors Who Have Claims Secured by Property.
                                                   2015                      ❑ Debtor 1 and Debtor 2 only                                                  Current value of the         Current value of the
                                                                             ❑ At least one of the debtors and another
            Year:
                                                   30000                                                                                                   entire property?             portion you own?
            Approximate mileage:                                                                                                                                        $14,807.00                  $14,807.00
            Other information:                                               ❑Check if this is community property (see
                                                                                 instructions)




       3.3 Make:                                   Yamaha                    Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                   4 stroke 250              ❑ Debtor 1 only                                                                 amount of any secured claims on Schedule D:
            Model:
                                                                             ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                   2014                      ❑ Debtor 1 and Debtor 2 only
            Year:
                                                                             ✔ At least one of the debtors and another
                                                                             ❑
                                                                                                                                                           Current value of the
                                                                                                                                                           entire property?
                                                                                                                                                                                        Current value of the
                                                                                                                                                                                        portion you own?
            Approximate mileage:                                                                                                                                         $5,000.00                   $2,500.00
            Other information:                                               ❑Check if this is community property (see
                                                                                 instructions)




 4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
        ✔ No
        ❑
        ❑ Yes
 5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here.........................................................................................................                 ➜             $23,254.00




Official Form 106A/B                                      Schedule A/B: Property                                                                                                                    page 2
                        U.S. Bankruptcy Court - Hawaii #19-00101      Dkt # 1 Filed 01/25/19 Page 9 of 70
 Debtor 1              Miguel                 Marcel                    Maramba
 Debtor 2              Debra                  Ann                       Maramba                                           Case number (if known)
                       First Name               Middle Name             Last Name




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured
                                                                                                                                                   claims or exemptions.

 6.    Household goods and furnishings
       Examples:    Major appliances, furniture, linens, china, kitchenware

       ❑ No
       ✔ Yes. Describe........
       ❑
                                      Household goods and furnishings
                                                                                                                                                                  $780.00


 7. Electronics
       Examples:    Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                    electronic devices including cell phones, cameras, media players, games

       ❑ No
       ✔ Yes. Describe........
       ❑
                                      Electronics                                                                                                                 $355.00



 8.    Collectibles of value
       Examples:    Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                    stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       ✔ No
       ❑
       ❑ Yes. Describe........

 9. Equipment for sports and hobbies
       Examples:    Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                    carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:    Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:    Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                      Clothes                                                                                                                     $400.00



 12.    Jewelry
        Examples:    Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

        ❑ No
        ✔ Yes. Describe........
        ❑
                                      Jewelry
                                                                                                                                                                  $150.00




Official Form 106A/B                                   Schedule A/B: Property                                                                                  page 3
                    U.S. Bankruptcy Court - Hawaii #19-00101      Dkt # 1 Filed 01/25/19 Page 10 of 70
 Debtor 1                     Miguel                             Marcel                                 Maramba
 Debtor 2                     Debra                              Ann                                    Maramba                                                                    Case number (if known)
                              First Name                         Middle Name                            Last Name



 13.   Non-farm animals
       Examples:           Dogs, cats, birds, horses
       ✔ No
       ❑
       ❑ Yes. Describe........

 14.   Any other personal and household items you did not already list, including any health aids you did not list

       ✔ No
       ❑
       ❑ Yes. Describe........

 15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here........................................................................................................................................➜                                      $1,685.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                               Current value of the
                                                                                                                                                                                                            portion you own?
                                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                                            claims or exemptions.


 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ❑ No
       ✔ Yes........................................................................................................................................................
       ❑                                                                                                                                                               Cash..............
                                                                                                                                                                                                                            $40.00



 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                       Institution name:



 17.1. Checking account:                                Pearl Hawaii FCU                                                                                                                     $10.00


 17.2. Checking account:                                Hawaiian Tel FCU                                                                                                                    $300.00


 17.3. Savings account:                                 Pearl Harbor FCU                                                                                                                     $10.00


 17.4. Savings account:                                 Hawaiian Tel FCU                                                                                                                    $500.00


 17.5. Certificates of deposit:


 17.6. Other financial account:


 17.7. Other financial account:


 17.8. Other financial account:


Official Form 106A/B                                       Schedule A/B: Property                                                                                                                                       page 4
                        U.S. Bankruptcy Court - Hawaii #19-00101      Dkt # 1 Filed 01/25/19 Page 11 of 70
 Debtor 1                 Miguel                      Marcel            Maramba
 Debtor 2                 Debra                       Ann               Maramba                                            Case number (if known)
                          First Name                  Middle Name        Last Name



 17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       ❑ No
       ✔ Yes. List each account
       ❑
            separately.
 Type of account:                     Institution name:

 401(k) or similar plan:              Retirement                                                                                     $501.00

 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
 Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....




Official Form 106A/B                                    Schedule A/B: Property                                                                      page 5
                     U.S. Bankruptcy Court - Hawaii #19-00101      Dkt # 1 Filed 01/25/19 Page 12 of 70
 Debtor 1              Miguel                   Marcel                   Maramba
 Debtor 2              Debra                    Ann                      Maramba                                         Case number (if known)
                       First Name               Middle Name              Last Name



 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:     Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:     Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                     professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                        Current value of the
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured
                                                                                                                                                      claims or exemptions.


 28.   Tax refunds owed to you

       ❑ No
       ✔ Yes.
       ❑         Give specific information about         See Attached.                                                         Federal:                                $600.00
                 them, including whether you
                 already filed the returns and the                                                                          State:                                     $600.00
                 tax years.......................
                                                                                                                            Local:


 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                            Alimony:

                                                                                                                               Maintenance:

                                                                                                                            Support:

                                                                                                                               Divorce settlement:

                                                                                                                            Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

       ❑ No
       ✔ Yes.
       ❑         Name the insurance company
                                                           Company name:                                        Beneficiary:                         Surrender or refund value:
                 of each policy and list its value....
                                                           Term life policy                                     Spouse                                                unknown




Official Form 106A/B                                  Schedule A/B: Property                                                                                        page 6
                   U.S. Bankruptcy Court - Hawaii #19-00101      Dkt # 1 Filed 01/25/19 Page 13 of 70
 Debtor 1                   Miguel                        Marcel                             Maramba
 Debtor 2                   Debra                         Ann                                Maramba                                                              Case number (if known)
                           First Name                      Middle Name                       Last Name



 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:         Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                           $2,561.00



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........




Official Form 106A/B                                     Schedule A/B: Property                                                                                                                       page 7
                      U.S. Bankruptcy Court - Hawaii #19-00101      Dkt # 1 Filed 01/25/19 Page 14 of 70
 Debtor 1                   Miguel                        Marcel                            Maramba
 Debtor 2                   Debra                         Ann                               Maramba                                                               Case number (if known)
                           First Name                      Middle Name                       Last Name



 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........

 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                                $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




Official Form 106A/B                                     Schedule A/B: Property                                                                                                                       page 8
                      U.S. Bankruptcy Court - Hawaii #19-00101      Dkt # 1 Filed 01/25/19 Page 15 of 70
 Debtor 1                    Miguel                          Marcel                              Maramba
 Debtor 2                    Debra                           Ann                                 Maramba                                                                 Case number (if known)
                            First Name                       Middle Name                          Last Name



 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                             $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                              $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                 $650,900.00


 56.   Part 2: Total vehicles, line 5                                                                                        $23,254.00


 57.   Part 3: Total personal and household items, line 15                                                                     $1,685.00


 58.   Part 4: Total financial assets, line 36                                                                                 $2,561.00


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                        $27,500.00             Copy personal property total➜          +      $27,500.00



Official Form 106A/B                                      Schedule A/B: Property                                                                                                                      page 9
                       U.S. Bankruptcy Court - Hawaii #19-00101      Dkt # 1 Filed 01/25/19 Page 16 of 70
 Debtor 1                 Miguel                       Marcel                          Maramba
 Debtor 2                 Debra                        Ann                             Maramba                                                           Case number (if known)
                          First Name                    Middle Name                     Last Name




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................              $678,400.00




Official Form 106A/B                                    Schedule A/B: Property
                     U.S. Bankruptcy Court - Hawaii #19-00101      Dkt # 1 Filed 01/25/19 Page 17 of 70 page 10
 Debtor 1          Miguel          Marcel                 Maramba
 Debtor 2          Debra           Ann                    Maramba                  Case number (if known)
                   First Name       Middle Name            Last Name



                                                  SCHEDULE A/B: PROPERTY
                                                               Continuation Page

 28. Tax refunds owed to you
     Federal:                     2019 | 25/365 of expected tax refund                                      $100.00
     Federal:                     2018 | Expected tax refund                                                $500.00
     State:                       2019 | 25/365 of expected tax refund                                      $100.00
     State:                       2018 | Expected tax refund                                                $500.00




                  U.S.
Official Form 106A/B     Bankruptcy Court - Hawaii #19-00101      Dkt
                                                       Schedule A/B:    # 1 Filed 01/25/19 Page 18 of 70
                                                                     Property
 Fill in this information to identify your case:

  Debtor 1                    Miguel               Marcel               Maramba
                              First Name           Middle Name         Last Name

  Debtor 2                    Debra                Ann                  Maramba
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                              District of Hawaii

  Case number                                                                                                                         ❑    Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 92-402 Akaula Street Kapolei, HI 96707                                  $650,900.00
                                                                                         ❑                $272,218.00             11 USC § 522(b)(2)(B)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          1.1


                                                                                         ✔
 Brief description:
  Household goods and furnishings                                             $780.00
                                                                                         ❑                  $780.00               HRS § 651-121(1)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:           6


 3.   Are you claiming a homestead exemption of more than $160,375?
      (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
      ❑ No
      ✔ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
      ❑
         ✔ No
         ❑
         ❑ Yes




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                    page 1 of 2


                   U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 19 of 70
 Debtor 1             Miguel             Marcel                 Maramba
 Debtor 2             Debra              Ann                    Maramba                                         Case number (if known)
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B

                                                                                 ✔
 Brief description:
 Electronics                                                           $355.00
                                                                                 ❑                 $355.00                  HRS § 651-121(1)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         7


                                                                                 ✔
 Brief description:
 Clothes                                                               $400.00
                                                                                 ❑                 $400.00                  HRS § 651-121(1)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        11


                                                                                 ✔
 Brief description:
 Jewelry                                                               $150.00
                                                                                 ❑                 $150.00                  HRS § 651-121(1)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        12




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                  page 2 of 2



                  U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 20 of 70
 Fill in this information to identify your case:

  Debtor 1                    Miguel                 Marcel               Maramba
                             First Name             Middle Name          Last Name

  Debtor 2                    Debra                  Ann                  Maramba
  (Spouse, if filing)        First Name             Middle Name          Last Name

  United States Bankruptcy Court for the:                                District of Hawaii

  Case number                                                                                                                                      ❑   Check if this is an
  (if known)                                                                                                                                           amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for    Column A                Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much   Amount of claim         Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                        Do not deduct the       that supports         portion
                                                                                                                    value of collateral.    this claim            If any

         Add the dollar value of your entries in Column A on this page. Write that number here:                                            $0.00




Official Form 106D
                    U.S. Bankruptcy Court -Schedule D: Creditors Who Have Claims Secured by Property                                                                   page 1 of 3
                                            Hawaii      #19-00101 Dkt # 1 Filed 01/25/19 Page 21 of 70
 Debtor 1              Miguel              Marcel                    Maramba
 Debtor 2              Debra               Ann                       Maramba                                               Case number (if known)
                       First Name          Middle Name                Last Name


                                                                                                                   Column A               Column B              Column C
              Additional Page                                                                                      Amount of claim        Value of collateral   Unsecured
  Part 1:
              After listing any entries on this page, number them beginning                                        Do not deduct the      that supports         portion
              with 2.3, followed by 2.4, and so forth.                                                             value of collateral.   this claim            If any



 2.1 Chase Auto Finance                             Describe the property that secures the claim:                           $7,157.00             $5,947.00           $1,210.00
     Creditor's Name
                                                     2013 Dodge Caravan
      Attn: Bankruptcy
      PO Box 901076
     Number          Street
                                                    As of the date you file, the claim is: Check all that apply.

      Fort Worth, TX 76101-2076                     ❑Contingent
     City                       State   ZIP Code    ❑Unliquidated
     Who owes the debt? Check one.                  ✔ Disputed
                                                    ❑
     ✔ Debtor 1 only
     ❑                                              Nature of lien. Check all that apply.
     ❑Debtor 2 only                                 ❑An agreement you made (such as mortgage or
     ❑Debtor 1 and Debtor 2 only                       secured car loan)
     ❑At least one of the debtors and another       ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a              ❑Judgment lien from a lawsuit
        community debt
                                                    ❑Other (including a right to offset)
     Date debt was incurred
     8/1/2013                                       Last 4 digits of account number 0            7   0    6




 2.2 Freedom Mortgage Corporation                   Describe the property that secures the claim:                         $378,682.00           $650,900.00                 $0.00
     Creditor's Name
                                                     92-402 Akaula Street Kapolei, HI 96707
      Attn: Bankruptcy
      PO Box 50428
     Number          Street
                                                    As of the date you file, the claim is: Check all that apply.

      Indianapolis, IN 46250-0401                   ❑Contingent
     City                       State   ZIP Code    ❑Unliquidated
     Who owes the debt? Check one.                  ✔ Disputed
                                                    ❑
     ✔ Debtor 1 only
     ❑                                              Nature of lien. Check all that apply.
     ❑Debtor 2 only                                 ❑An agreement you made (such as mortgage or
     ❑Debtor 1 and Debtor 2 only                       secured car loan)
     ❑At least one of the debtors and another       ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a              ❑Judgment lien from a lawsuit
        community debt
                                                    ❑Other (including a right to offset)
     Date debt was incurred
     5/1/2015                                       Last 4 digits of account number 0            7   4    8




      Add the dollar value of your entries in Column A on this page. Write that number here:                                     $385,839.00




Official Form 106D
                 U.S. BankruptcyAdditional
                                 Court Page   of Schedule D: Creditors Who Have Claims Secured by Property
                                           - Hawaii    #19-00101 Dkt # 1 Filed 01/25/19 Page 22 of 70page 2 of 3
 Debtor 1              Miguel              Marcel                    Maramba
 Debtor 2              Debra               Ann                       Maramba                                               Case number (if known)
                       First Name          Middle Name                Last Name


                                                                                                                   Column A               Column B              Column C
              Additional Page                                                                                      Amount of claim        Value of collateral   Unsecured
  Part 1:
              After listing any entries on this page, number them beginning                                        Do not deduct the      that supports         portion
              with 2.3, followed by 2.4, and so forth.                                                             value of collateral.   this claim            If any



 2.3 Nissan Motor Acceptance                        Describe the property that secures the claim:                           $7,313.00            $14,807.00                 $0.00
     Creditor's Name
                                                     2015 Nissan Frontier
      Attn: Bankruptcy Dept
      PO Box 660360
     Number          Street
                                                    As of the date you file, the claim is: Check all that apply.

      Dallas, TX 75266                              ❑Contingent
     City                       State   ZIP Code    ❑Unliquidated
     Who owes the debt? Check one.                  ✔ Disputed
                                                    ❑
     ❑Debtor 1 only                                 Nature of lien. Check all that apply.
     ✔ Debtor 2 only
     ❑                                              ❑An agreement you made (such as mortgage or
     ❑Debtor 1 and Debtor 2 only                       secured car loan)
     ❑At least one of the debtors and another       ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a              ❑Judgment lien from a lawsuit
        community debt
                                                    ❑Other (including a right to offset)
     Date debt was incurred
     5/1/2015                                       Last 4 digits of account number 0            0   0    1




 2.4 Synchrony Bank/Yamaha                          Describe the property that secures the claim:                           $3,911.00             $2,500.00                 $0.00
     Creditor's Name
                                                     2014 Yamaha 4 stroke 250
      Attn: Bankruptcy Dept
      PO Box 965060
     Number          Street
                                                    As of the date you file, the claim is: Check all that apply.

      Orlando, FL 32896                             ❑Contingent
     City                       State   ZIP Code    ❑Unliquidated
     Who owes the debt? Check one.                  ✔ Disputed
                                                    ❑
     ✔ Debtor 1 only
     ❑                                              Nature of lien. Check all that apply.
     ❑Debtor 2 only                                 ❑An agreement you made (such as mortgage or
     ❑Debtor 1 and Debtor 2 only                       secured car loan)
     ❑At least one of the debtors and another       ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a              ❑Judgment lien from a lawsuit
        community debt
                                                    ❑Other (including a right to offset)
     Date debt was incurred
     11/1/2015                                      Last 4 digits of account number 5            2   1    1




      Add the dollar value of your entries in Column A on this page. Write that number here:                                      $11,224.00
      If this is the last page of your form, add the dollar value totals from all pages. Write that number                       $397,063.00
      here:




Official Form 106D
                 U.S. BankruptcyAdditional
                                 Court Page   of Schedule D: Creditors Who Have Claims Secured by Property
                                           - Hawaii    #19-00101 Dkt # 1 Filed 01/25/19 Page 23 of 70page 3 of 3
 Fill in this information to identify your case:

  Debtor 1                   Miguel                Marcel              Maramba
                             First Name            Middle Name        Last Name

  Debtor 2                   Debra                 Ann                 Maramba
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                             District of Hawaii

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                         12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ❑ No. Go to Part 2.
     ✔ Yes.
     ❑
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority          Nonpriority
                                                                                                                                  claim       amount            amount

2.1      Abelmann Peterson LLLC                                                                                                     $1,916.00       $1,916.00            $0.00
                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
         677 Ala Moana Blvd., Suite 1009
        Number           Street
                                                                    As of the date you file, the claim is: Check all that
                                                                    apply.
         Honolulu, HI 96813
                                                                    ❑ Contingent
                                                                    ❑ Unliquidated
        City                               State   ZIP Code
        Who incurred the debt? Check one.
                                                                    ❑ Disputed
        ❑ Debtor 1 only
        ❑ Debtor 2 only                                             Type of PRIORITY unsecured claim:
        ✔ Debtor 1 and Debtor 2 only
        ❑                                                           ❑ Domestic support obligations
        ❑ At least one of the debtors and another                   ❑ Taxes and certain other debts you owe the
        ❑ Check if this claim is for a community debt
                                                                        government
                                                                    ❑ Claims for death or personal injury while you were
        Is the claim subject to offset?                                 intoxicated
        ✔ No
        ❑                                                           ✔ Other. Specify
                                                                    ❑
        ❑ Yes                                                          Attorney Fees




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                                                      page 1 of 16
                   U.S. Bankruptcy Court - Hawaii    #19-00101 Dkt # 1 Filed 01/25/19 Page 24 of 70
 Debtor 1              Miguel                 Marcel                    Maramba
 Debtor 2              Debra                  Ann                       Maramba                                            Case number (if known)
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Amex                                                                      Last 4 digits of account number 3333                                                     $0.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          11/22/2007
        Correspondence/Bankruptcy
                                                                                  As of the date you file, the claim is: Check all that apply.
        PO Box 981540                                                             ❑ Contingent
                                                                                  ❑ Unliquidated
        Number           Street
        El Paso, TX 79998-1540
        City                              State     ZIP Code
                                                                                  ✔ Disputed
                                                                                  ❑
                                                                                  Type of NONPRIORITY unsecured claim:
                                                                                  ❑ Student loans
        Who incurred the debt? Check one.
        ❑ Debtor 1 only
                                                                                  ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 2 only                                                               divorce that you did not report as priority claims
        ✔ Debtor 1 and Debtor 2 only
        ❑                                                                         ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
                                                                                      CreditCard
        Is the claim subject to offset?
        ✔ No
        ❑
        ❑ Yes
4.2     Bank Of America                                                           Last 4 digits of account number 8301                                                     $0.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          12/22/2004
        Attn: Bankruptcy
                                                                                  As of the date you file, the claim is: Check all that apply.
        PO Box 982238                                                             ❑ Contingent
                                                                                  ❑ Unliquidated
        Number           Street
        El Paso, TX 79998-2238
        City                              State     ZIP Code
                                                                                  ✔ Disputed
                                                                                  ❑
                                                                                  Type of NONPRIORITY unsecured claim:
                                                                                  ❑ Student loans
        Who incurred the debt? Check one.
        ❑ Debtor 1 only
                                                                                  ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 2 only                                                               divorce that you did not report as priority claims
        ✔ Debtor 1 and Debtor 2 only
        ❑                                                                         ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
                                                                                      UnknownLoanType
        Is the claim subject to offset?
        ✔ No
        ❑
        ❑ Yes
4.3     Bank Of Hawaii                                                            Last 4 digits of account number 0001                                                     $0.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          11/01/2013
        111 S King St                                                             As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
        Honolulu, HI 96813
        City                              State     ZIP Code
                                                                                  ✔ Disputed
                                                                                  ❑
        Who incurred the debt? Check one.
        ❑ Debtor 1 only
                                                                                  Type of NONPRIORITY unsecured claim:

        ❑                                                                         ❑ Student loans
                                                                                  ❑ Obligations arising out of a separation agreement or
          Debtor 2 only
        ✔
        ❑ Debtor 1 and Debtor 2 only                                                  divorce that you did not report as priority claims
        ❑ At least one of the debtors and another                                 ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?
                                                                                  ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             Unsecured

        ❑ Yes

Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                                                        page 2 of 16
                    U.S. Bankruptcy Court - Hawaii    #19-00101 Dkt # 1 Filed 01/25/19 Page 25 of 70
 Debtor 1              Miguel                Marcel              Maramba
 Debtor 2              Debra                 Ann                 Maramba                                            Case number (if known)
                       First Name             Middle Name         Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                     Total claim


4.4     Barclays Bank Delaware                                             Last 4 digits of account number 6618                                       $20,114.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          03/01/2014
        Attn: Correspondence
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 8801
       Number           Street
                                                                           ❑   Contingent

        Wilmington, DE 19899
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               CreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.5     Barclays Bank Delaware                                             Last 4 digits of account number 0383                                        $9,472.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          12/01/2004
        Attn: Correspondence
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 8801
       Number           Street
                                                                           ❑   Contingent

        Wilmington, DE 19899
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               CreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.6     Barclays Bank Delaware                                             Last 4 digits of account number 2067                                        $3,100.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          11/01/2006
        Attn: Correspondence
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 8801
       Number           Street
                                                                           ❑   Contingent

        Wilmington, DE 19899
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               CreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes


                  U.S.
Official Form 106E/F          Bankruptcy Court - Hawaii
                                                   Schedule#19-00101
                                                           E/F: Creditors WhoDkt
                                                                              Have#Unsecured
                                                                                    1 Filed      01/25/19 Page 26 of 70
                                                                                             Claims                                                        page 3 of 16
 Debtor 1              Miguel                Marcel              Maramba
 Debtor 2              Debra                 Ann                 Maramba                                            Case number (if known)
                       First Name             Middle Name         Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                     Total claim


4.7     Capital One                                                        Last 4 digits of account number 5487                                        $4,320.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          07/01/2004
        Attn: Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 30285
       Number           Street
                                                                           ❑   Contingent

        Salt Lake City, UT 84130-0285
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               CreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.8     Capital One                                                        Last 4 digits of account number 9034                                        $3,670.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          03/01/2009
        Attn: Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 30285
       Number           Street
                                                                           ❑   Contingent

        Salt Lake City, UT 84130
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                ❑   Student loans
       ✔
       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               CreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.9     Central Pacific Bank                                               Last 4 digits of account number 2083                                        unknown
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          08/01/2012
        P.o. Box 3590
                                                                           As of the date you file, the claim is: Check all that apply.
       Number           Street
                                                                           ✔
                                                                           ❑   Contingent
        Honolulu, HI 96811
       City                              State     ZIP Code                ❑   Unliquidated
       Who incurred the debt? Check one.                                   ✔
                                                                           ❑   Disputed
       ❑      Debtor 1 only                                                Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                   ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              At least one of the debtors and another
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                      similar debts
       Is the claim subject to offset?                                     ✔
                                                                           ❑   Other. Specify
       ✔
       ❑      No                                                               Unsecured

       ❑      Yes




                  U.S.
Official Form 106E/F          Bankruptcy Court - Hawaii
                                                   Schedule#19-00101
                                                           E/F: Creditors WhoDkt
                                                                              Have#Unsecured
                                                                                    1 Filed      01/25/19 Page 27 of 70
                                                                                             Claims                                                        page 4 of 16
 Debtor 1              Miguel                Marcel              Maramba
 Debtor 2              Debra                 Ann                 Maramba                                            Case number (if known)
                       First Name             Middle Name         Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                     Total claim


4.10    Central Pacific Bank                                                                                                                           $4,481.00
                                                                           Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?
        PO Box 790408
       Number           Street                                             As of the date you file, the claim is: Check all that apply.
        Saint Louis, MO 63179                                              ✔
                                                                           ❑   Contingent
       City                              State     ZIP Code                ❑   Unliquidated
       Who incurred the debt? Check one.                                   ✔
                                                                           ❑   Disputed
       ❑      Debtor 1 only                                                Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 2 only                                                ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                   ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                          divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                           ❑   Debts to pension or profit-sharing plans, and other
                                                                               similar debts
       Is the claim subject to offset?                                     ✔
                                                                           ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.11    Chase Card Services                                                Last 4 digits of account number 9675                                       $11,943.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          03/01/1999
        Correspondence Dept
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 15298
       Number           Street
                                                                           ❑   Contingent

        Wilmington, DE 19850-5298
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               CreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.12    Chase Card Services                                                Last 4 digits of account number 7084                                        $4,513.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          09/01/2007
        Correspondence Dept
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 15298
       Number           Street
                                                                           ❑   Contingent

        Wilmington, DE 19850-5298
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               CreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  U.S.
Official Form 106E/F          Bankruptcy Court - Hawaii
                                                   Schedule#19-00101
                                                           E/F: Creditors WhoDkt
                                                                              Have#Unsecured
                                                                                    1 Filed      01/25/19 Page 28 of 70
                                                                                             Claims                                                        page 5 of 16
 Debtor 1              Miguel                Marcel              Maramba
 Debtor 2              Debra                 Ann                 Maramba                                            Case number (if known)
                       First Name             Middle Name         Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                     Total claim


4.13    Chase Card Services                                                Last 4 digits of account number 4887                                             $555.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          10/01/2017
        Correspondence Dept
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 15298
       Number           Street
                                                                           ❑   Contingent

        Wilmington, DE 19850-5298
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               CreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.14    Citi/Sears                                                         Last 4 digits of account number 3767                                       $11,476.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          05/01/2010
        Citibank/Centralized Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 790034
       Number           Street
                                                                           ❑   Contingent

        St Louis, MO 63179-0034
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               CreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.15    Citibank/The Home Depot                                            Last 4 digits of account number 6727                                             $686.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          08/01/2007
        Attn: Recovery/Centralized Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 790034
       Number           Street
                                                                           ❑   Contingent

        St Louis, MO 63179
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               ChargeAccount
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes


                  U.S.
Official Form 106E/F          Bankruptcy Court - Hawaii
                                                   Schedule#19-00101
                                                           E/F: Creditors WhoDkt
                                                                              Have#Unsecured
                                                                                    1 Filed      01/25/19 Page 29 of 70
                                                                                             Claims                                                        page 6 of 16
 Debtor 1              Miguel                Marcel              Maramba
 Debtor 2              Debra                 Ann                 Maramba                                            Case number (if known)
                       First Name             Middle Name         Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                     Total claim


4.16    Citicards Cbna                                                     Last 4 digits of account number 8416                                        $7,124.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          03/01/2010
        Citi Bank
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 6077
       Number           Street
                                                                           ❑   Contingent

        Sioux Falls, SD 57117-6077
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               CreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.17    Comenity Bank/Victoria Secret                                      Last 4 digits of account number 5751                                               $0.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          01/01/2016
        Attn: Bankruptcy Dept
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 182125
       Number           Street
                                                                           ❑   Contingent

        Columbus, OH 45318
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                ❑   Student loans
       ✔
       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               ChargeAccount
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.18    Consumer Portfolio Svc                                             Last 4 digits of account number 0864                                               $0.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          07/01/1998
        Attn: Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 57071
       Number           Street
                                                                           ❑   Contingent

        Irvine, CA 92619
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
       ✔
       ❑
                                                                               divorce that you did not report as priority claims
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               Automobile
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes


                  U.S.
Official Form 106E/F          Bankruptcy Court - Hawaii
                                                   Schedule#19-00101
                                                           E/F: Creditors WhoDkt
                                                                              Have#Unsecured
                                                                                    1 Filed      01/25/19 Page 30 of 70
                                                                                             Claims                                                        page 7 of 16
 Debtor 1              Miguel                Marcel              Maramba
 Debtor 2              Debra                 Ann                 Maramba                                            Case number (if known)
                       First Name             Middle Name         Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                     Total claim


4.19    Costco Go Anywhere Citicard                                        Last 4 digits of account number 1251                                        $5,794.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          03/01/2011
        Citicorp Credit Services/Centralized Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 790040
       Number           Street
                                                                           ❑   Contingent

        St. Louis, MO 64195
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                ❑   Student loans
       ✔
       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               CreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.20    Discover Financial                                                 Last 4 digits of account number 3860                                        $9,267.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          02/01/2007
        PO Box 3025
                                                                           As of the date you file, the claim is: Check all that apply.
       Number           Street
        New Albany, OH 43054-3025
                                                                           ❑   Contingent
       City                              State     ZIP Code                ❑   Unliquidated
       Who incurred the debt? Check one.                                   ✔
                                                                           ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                   ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              At least one of the debtors and another
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                      similar debts
       Is the claim subject to offset?                                     ✔
                                                                           ❑   Other. Specify
       ✔
       ❑      No                                                               CreditCard

       ❑      Yes
4.21    Discover Financial                                                 Last 4 digits of account number 5932                                             $567.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          04/01/2018
        PO Box 3025
                                                                           As of the date you file, the claim is: Check all that apply.
       Number           Street
        New Albany, OH 43054-3025
                                                                           ❑   Contingent
       City                              State     ZIP Code                ❑   Unliquidated
       Who incurred the debt? Check one.                                   ✔
                                                                           ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                   ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              At least one of the debtors and another
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                      similar debts
       Is the claim subject to offset?                                     ✔
                                                                           ❑   Other. Specify
       ✔
       ❑      No                                                               CreditCard

       ❑      Yes




                  U.S.
Official Form 106E/F          Bankruptcy Court - Hawaii
                                                   Schedule#19-00101
                                                           E/F: Creditors WhoDkt
                                                                              Have#Unsecured
                                                                                    1 Filed      01/25/19 Page 31 of 70
                                                                                             Claims                                                        page 8 of 16
 Debtor 1              Miguel                Marcel              Maramba
 Debtor 2              Debra                 Ann                 Maramba                                            Case number (if known)
                       First Name             Middle Name         Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                     Total claim


4.22    Fingerhut                                                          Last 4 digits of account number 2982                                               $0.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          02/16/2012
        Attn: Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 1250
       Number           Street
                                                                           ❑   Contingent

        Saint Cloud, MN 56395
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
       ✔
       ❑
                                                                               divorce that you did not report as priority claims
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               ChargeAccount
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.23    First Hawaiian Bank                                                Last 4 digits of account number 3977                                               $0.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          06/01/2004
        Attn: Bankruptcy Dept
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 3200
       Number           Street
                                                                           ❑   Contingent

        Honolulu, HI 96847
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               Secured
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.24    Hawaii Schools Fcu                                                 Last 4 digits of account number 9505                                               $0.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          07/01/2006
        2333 South Vineyard Street
                                                                           As of the date you file, the claim is: Check all that apply.
       Number           Street
                                                                           ✔
                                                                           ❑   Contingent
        Honolulu, HI 96813
       City                              State     ZIP Code                ❑   Unliquidated
       Who incurred the debt? Check one.                                   ✔
                                                                           ❑   Disputed
       ❑      Debtor 1 only                                                Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                   ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              At least one of the debtors and another
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                      similar debts
       Is the claim subject to offset?                                     ✔
                                                                           ❑   Other. Specify
       ✔
       ❑      No                                                               Automobile

       ❑      Yes




                  U.S.
Official Form 106E/F          Bankruptcy Court - Hawaii
                                                   Schedule#19-00101
                                                           E/F: Creditors WhoDkt
                                                                              Have#Unsecured
                                                                                    1 Filed      01/25/19 Page 32 of 70
                                                                                             Claims                                                        page 9 of 16
 Debtor 1              Miguel                Marcel              Maramba
 Debtor 2              Debra                 Ann                 Maramba                                            Case number (if known)
                       First Name             Middle Name         Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                     Total claim


4.25    Hawaiian Tel Fcu                                                   Last 4 digits of account number 3401                                            $0.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          01/01/2016
        1138 N King St
                                                                           As of the date you file, the claim is: Check all that apply.
       Number           Street
        Honolulu, HI 96817
                                                                           ❑   Contingent
       City                              State     ZIP Code                ❑   Unliquidated
       Who incurred the debt? Check one.                                   ✔
                                                                           ❑   Disputed
       ❑      Debtor 1 only                                                Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                   ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              At least one of the debtors and another
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                      similar debts
       Is the claim subject to offset?                                     ✔
                                                                           ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.26    Juniper                                                                                                                                        unknown
                                                                           Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?
        PO Box 60517
       Number           Street                                             As of the date you file, the claim is: Check all that apply.
        City of Industry, CA 91716                                         ✔
                                                                           ❑   Contingent
       City                              State     ZIP Code                ❑   Unliquidated
       Who incurred the debt? Check one.                                   ✔
                                                                           ❑   Disputed
       ❑      Debtor 1 only                                                Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                   ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                          divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                           ❑   Debts to pension or profit-sharing plans, and other
                                                                               similar debts
       Is the claim subject to offset?                                     ✔
                                                                           ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.27    Pearl Hawaii Fcu                                                   Last 4 digits of account number 0141                                       $10,972.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          11/01/2004
        94-449 Ukee St
                                                                           As of the date you file, the claim is: Check all that apply.
       Number           Street
        Waipahu, HI 96797
                                                                           ❑   Contingent
       City                              State     ZIP Code                ❑   Unliquidated
       Who incurred the debt? Check one.                                   ✔
                                                                           ❑   Disputed
       ❑      Debtor 1 only                                                Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                   ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              At least one of the debtors and another
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                      similar debts
       Is the claim subject to offset?                                     ✔
                                                                           ❑   Other. Specify
       ✔
       ❑      No                                                               CheckCreditOrLineOfCredit

       ❑      Yes




                  U.S.
Official Form 106E/F          Bankruptcy Court - Hawaii
                                                   Schedule#19-00101
                                                           E/F: Creditors WhoDkt
                                                                              Have#Unsecured
                                                                                    1 Filed      01/25/19 Page 33 of 70
                                                                                             Claims                                                   page 10 of 16
 Debtor 1              Miguel                Marcel              Maramba
 Debtor 2              Debra                 Ann                 Maramba                                            Case number (if known)
                       First Name             Middle Name         Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                     Total claim


4.28    Primeway Fcu                                                       Last 4 digits of account number 9071                                        $4,481.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          06/01/2009
        Attn: Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 53088
       Number           Street
                                                                           ❑   Contingent

        Houston, TX 77052
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                ❑   Student loans
       ✔
       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               CreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.29    Publishers Clearing House                                                                                                                          $322.34
                                                                           Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?
        PO Box 6344
       Number           Street                                             As of the date you file, the claim is: Check all that apply.
        Harlan, IA 51593                                                   ✔
                                                                           ❑   Contingent
       City                              State     ZIP Code                ❑   Unliquidated
       Who incurred the debt? Check one.                                   ✔
                                                                           ❑   Disputed
       ❑      Debtor 1 only                                                Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                   ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                          divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                           ❑   Debts to pension or profit-sharing plans, and other
                                                                               similar debts
       Is the claim subject to offset?                                     ✔
                                                                           ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.30    Radiology Associates Inc                                                                                                                            $19.83
                                                                           Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?
        5110 E Clinton
       Number           Street                                             As of the date you file, the claim is: Check all that apply.
        Fresno, CA 93727                                                   ❑   Contingent
       City                              State     ZIP Code                ❑   Unliquidated
       Who incurred the debt? Check one.                                   ✔
                                                                           ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                   ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                          divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                           ❑   Debts to pension or profit-sharing plans, and other
                                                                               similar debts
       Is the claim subject to offset?                                     ✔
                                                                           ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes




                  U.S.
Official Form 106E/F          Bankruptcy Court - Hawaii
                                                   Schedule#19-00101
                                                           E/F: Creditors WhoDkt
                                                                              Have#Unsecured
                                                                                    1 Filed      01/25/19 Page 34 of 70
                                                                                             Claims                                                    page 11 of 16
 Debtor 1              Miguel                Marcel              Maramba
 Debtor 2              Debra                 Ann                 Maramba                                            Case number (if known)
                       First Name             Middle Name         Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                     Total claim


4.31    Real Time Resolutions                                              Last 4 digits of account number 5513                                            $0.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          08/02/2005
        Attn: Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 36655
       Number           Street
                                                                           ❑   Contingent

        Dallas, TX 75235-1655
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               ConventionalRealEstateMortgage
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.32    Shell/citi                                                         Last 4 digits of account number 9193                                            $0.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          10/25/2012
        Attn: Bankruptcy Department
                                                                           As of the date you file, the claim is: Check all that apply.
        701 60th St N
       Number           Street
                                                                           ❑   Contingent

        Sioux Falls, SD 57104
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
       ✔
       ❑
                                                                               divorce that you did not report as priority claims
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               CreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.33    Synchrony Bank                                                     Last 4 digits of account number 8180                                        $3,500.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          03/01/2018
        Attn: Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 965060
       Number           Street
                                                                           ❑   Contingent

        Orlando, FL 32896-5060
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                ❑   Student loans
       ✔
       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               ChargeAccount
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes


                  U.S.
Official Form 106E/F          Bankruptcy Court - Hawaii
                                                   Schedule#19-00101
                                                           E/F: Creditors WhoDkt
                                                                              Have#Unsecured
                                                                                    1 Filed      01/25/19 Page 35 of 70
                                                                                             Claims                                                   page 12 of 16
 Debtor 1              Miguel                Marcel              Maramba
 Debtor 2              Debra                 Ann                 Maramba                                            Case number (if known)
                       First Name             Middle Name         Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                     Total claim


4.34    Synchrony Bank/Sams                                                Last 4 digits of account number 7533                                        $5,588.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          08/01/2004
        Attn: Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 965060
       Number           Street
                                                                           ❑   Contingent

        Orlando, FL 32896-5060
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               ChargeAccount
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.35    The Emergency Group, Inc.                                                                                                                          $38.50
                                                                           Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?
        770 Kapiolani Blvd., #705
       Number           Street                                             As of the date you file, the claim is: Check all that apply.
        Honolulu, HI 96813                                                 ❑   Contingent
       City                              State     ZIP Code                ❑   Unliquidated
       Who incurred the debt? Check one.                                   ✔
                                                                           ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                   ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                          divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                           ❑   Debts to pension or profit-sharing plans, and other
                                                                               similar debts
       Is the claim subject to offset?                                     ✔
                                                                           ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.36    The Queen's Medical Center West Oahu                                                                                                           $1,175.97
                                                                           Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?
        PO Box 380020
       Number           Street                                             As of the date you file, the claim is: Check all that apply.
        Honolulu, HI 96838                                                 ✔
                                                                           ❑   Contingent
       City                              State     ZIP Code                ❑   Unliquidated
       Who incurred the debt? Check one.                                   ✔
                                                                           ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                   ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                          divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                           ❑   Debts to pension or profit-sharing plans, and other
                                                                               similar debts
       Is the claim subject to offset?                                     ✔
                                                                           ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes




                  U.S.
Official Form 106E/F          Bankruptcy Court - Hawaii
                                                   Schedule#19-00101
                                                           E/F: Creditors WhoDkt
                                                                              Have#Unsecured
                                                                                    1 Filed      01/25/19 Page 36 of 70
                                                                                             Claims                                                   page 13 of 16
 Debtor 1              Miguel                Marcel              Maramba
 Debtor 2              Debra                 Ann                 Maramba                                            Case number (if known)
                       First Name             Middle Name         Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                     Total claim


4.37    Visa Dept Store National Bank/Macy's                               Last 4 digits of account number 8640                                            $617.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          05/01/2003
        Attn: Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 8053
       Number           Street
                                                                           ❑   Contingent

        Mason, OH 45040
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               ChargeAccount
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.38    Wells Fargo Bank                                                   Last 4 digits of account number 8584                                       $11,613.00
       Nonpriority Creditor's Name
                                                                           When was the debt incurred?          10/01/2003
        Attn: Bankruptcy Dept
                                                                           As of the date you file, the claim is: Check all that apply.
        PO Box 6429
       Number           Street
                                                                           ❑   Contingent

        Greenville, SC 29606
                                                                           ❑   Unliquidated
       City                              State     ZIP Code                ✔
                                                                           ❑   Disputed
       Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                ❑   Student loans

       ❑      Debtor 2 only                                                ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
       ❑
                                                                           ❑
              Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                          similar debts
       ❑      Check if this claim is for a community debt                  ✔
                                                                           ❑   Other. Specify
                                                                               CreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  U.S.
Official Form 106E/F          Bankruptcy Court - Hawaii
                                                   Schedule#19-00101
                                                           E/F: Creditors WhoDkt
                                                                              Have#Unsecured
                                                                                    1 Filed      01/25/19 Page 37 of 70
                                                                                             Claims                                                   page 14 of 16
 Debtor 1            Miguel                Marcel                  Maramba
 Debtor 2            Debra                 Ann                     Maramba                                           Case number (if known)
                     First Name            Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
     agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
     if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
     to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
        Radius Global Solutions LLC                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 390846                                                 Line 4.16 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                      ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Minneapolis, MN 55439
       City                                  State      ZIP Code      Last 4 digits of account number

        ARS National Services Inc                                     On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 469100                                                 Line 4.19 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                      ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Escondido, CA 92046
       City                                  State      ZIP Code      Last 4 digits of account number 1251

        Cardmember Service                                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 108                                                    Line 4.28 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                      ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Saint Louis, MO 63166
       City                                  State      ZIP Code      Last 4 digits of account number

        United Collection Bureau, Inc.                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        5620 Southwyck Blvd                                           Line 4.33 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                      ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Toledo, OH 43614
       City                                  State      ZIP Code      Last 4 digits of account number

        Capital Management Services, LP                               On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        698 1/2 South Ogden Street                                    Line 4.21 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                      ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Buffalo, NY 14206
       City                                  State      ZIP Code      Last 4 digits of account number

        Rainbow Shower Inpt Srvcs, LLC                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 98835                                                  Line 4.36 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                      ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Las Vegas, NV 89193
       City                                  State      ZIP Code      Last 4 digits of account number

                                                                      One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                  of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Name
                                                                      Line
       Number         Street                                                                      ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                      Last 4 digits of account number

       City                                  State      ZIP Code




                  U.S.
Official Form 106E/F     Bankruptcy Court - Hawaii
                                              Schedule#19-00101
                                                      E/F: Creditors WhoDkt
                                                                         Have#Unsecured
                                                                               1 Filed      01/25/19 Page 38 of 70
                                                                                        Claims                                                               page 15 of 16
 Debtor 1           Miguel                 Marcel                  Maramba
 Debtor 2           Debra                  Ann                     Maramba                                     Case number (if known)
                    First Name             Middle Name              Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                               $0.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                       $1,916.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                            $1,916.00




                                                                                            Total claim


                  6f. Student loans                                              6f.                               $0.00
 Total claims
 from Part 2      6g. Obligations arising out of a separation                    6g.                               $0.00
                      agreement or divorce that you did not report as
                      priority claims

                  6h. Debts to pension or profit-sharing plans, and              6h.                               $0.00
                      other similar debts

                  6i. Other. Add all other nonpriority unsecured claims.         6i.    +                    $135,409.64
                      Write that amount here.

                  6j. Total. Add lines 6f through 6i.                            6j.                          $135,409.64




                  U.S.
Official Form 106E/F     Bankruptcy Court - Hawaii
                                              Schedule#19-00101
                                                      E/F: Creditors WhoDkt
                                                                         Have#Unsecured
                                                                               1 Filed      01/25/19 Page 39 of 70
                                                                                        Claims                                                       page 16 of 16
 Fill in this information to identify your case:

     Debtor 1                   Miguel               Marcel             Maramba
                                First Name           Middle Name        Last Name

     Debtor 2                   Debra                Ann                Maramba
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                            District of Hawaii

     Case number                                                                                                                             ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ✔No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ❑
        ❑Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                               State what the contract or lease is for

2.1

        Name

        Number         Street

        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code

2.5

        Name

        Number         Street

        City                                 State   ZIP Code



Official Form 106G                             Schedule G: Executory Contracts and Unexpired Leases                                                                     page 1 of 1
                      U.S. Bankruptcy Court - Hawaii     #19-00101 Dkt # 1 Filed 01/25/19 Page 40 of 70
 Fill in this information to identify your case:

  Debtor 1                        Miguel                  Marcel           Maramba
                                 First Name              Middle Name       Last Name

  Debtor 2                        Debra                   Ann              Maramba
  (Spouse, if filing)            First Name              Middle Name       Last Name

  United States Bankruptcy Court for the:                                  District of Hawaii

  Case number                                                                                                                             ❑     Check if this is an
  (if known)                                                                                                                                    amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ✔No. Go to line 3.
      ❑
      ❑Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        ❑No
        ❑Yes. In which community state or territory did you live?                                     . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State     ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                               Column 2: The creditor to whom you owe the debt
                                                                                                              Check all schedules that apply:
3.1                                                                                                           ❑Schedule D, line
      Name
                                                                                                              ❑Schedule E/F, line
      Number          Street                                                                                  ❑Schedule G, line
      City                                    State     ZIP Code

Official Form 106H                                                             Schedule H: Your Codebtors                                                             page 1 of 1




                      U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 41 of 70
 Fill in this information to identify your case:

  Debtor 1                   Miguel                 Marcel            Maramba
                             First Name            Middle Name       Last Name

  Debtor 2                   Debra                 Ann                Maramba
  (Spouse, if filing)        First Name            Middle Name       Last Name                                                   Check if this is:

  United States Bankruptcy Court for the:                            District of Hawaii                                          ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                                                                                                                          chapter 13 income as of the following date:
  (if known)

                                                                                                                                       MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                               Debtor 1                                            Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status                     ✔ Not Employed
                                                                           ❑Employed ❑                                         ✔Employed ❑Not Employed
                                                                                                                               ❑
     attach a separate page with
     information about additional                                                                                              Clerk
     employers.
                                               Occupation
     Include part time, seasonal, or                                                                                           Tony Hawaii Automotive Group, Ltd.
     self-employed work.                       Employer's name
                                                                                                                               94-1299 Ka Uka Blvd
     Occupation may include student                                         Number Street                                       Number Street
                                               Employer's address
     or homemaker, if it applies.




                                                                                                                               Waipahu, HI 96797
                                                                            City                     State   Zip Code           City                    State      Zip Code

                                               How long employed there?                                                         5 years



 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.             2.                 $0.00                     $2,626.56

 3. Estimate and list monthly overtime pay.                                                 3.   +             $0.00       +               $116.64


 4. Calculate gross income. Add line 2 + line 3.                                            4.                 $0.00                     $2,743.20




Official Form 106I                                    Schedule I: Your Income                                                                                           page 1
                     U.S. Bankruptcy Court - Hawaii #19-00101       Dkt # 1 Filed 01/25/19 Page 42 of 70
 Debtor 1                   Miguel                         Marcel                              Maramba
 Debtor 2                   Debra                          Ann                                 Maramba                            Case number (if known)
                            First Name                      Middle Name                         Last Name


                                                                                                                        For Debtor 1       For Debtor 2 or
                                                                                                                                           non-filing spouse
      Copy line 4 here....................................................................................➔   4.              $0.00                $2,743.20
 5.   List all payroll deductions:

      5a. Tax, Medicare, and Social Security deductions                                                       5a.             $0.00                  $288.70

      5b. Mandatory contributions for retirement plans                                                        5b.             $0.00                    $0.00

      5c. Voluntary contributions for retirement plans                                                        5c.             $0.00                   $82.30

      5d. Required repayments of retirement fund loans                                                        5d.             $0.00                   $53.70

      5e. Insurance                                                                                           5e.             $0.00                  $569.78

      5f. Domestic support obligations                                                                        5f.             $0.00                    $0.00

      5g. Union dues                                                                                          5g.             $0.00                    $0.00

                                                                                                              5h.
                                                                                                                    +         $0.00        +           $0.00
      5h. Other deductions. Specify:
 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                             6.              $0.00                  $994.48
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                     7.              $0.00                $1,748.72
 8.   List all other income regularly received:

      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.
                                                                                                              8a.             $0.00                    $0.00
      8b. Interest and dividends
                                                                                                              8b.             $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                              8c.             $0.00                    $0.00
      8d. Unemployment compensation                                                                           8d.           $736.00                    $0.00
      8e. Social Security                                                                                     8e.             $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
                                                                                                              8f.             $0.00                    $0.00
            Specify:
                                                                                                              8g.             $0.00                    $0.00
      8g. Pension or retirement income
      8h. Other monthly income. Specify:                                                                      8h.   +         $0.00        +           $0.00



 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                   9.            $736.00                     $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                10.           $736.00    +            $1,748.72        =       $2,484.72

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify: Family contributions                                                                                                                        11. +           $1,725.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                   12.          $4,209.72
                                                                                                                                                                     Combined
                                                                                                                                                                     monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:

Official Form 106I                                     Schedule I: Your Income                                                                                                  page 2
                      U.S. Bankruptcy Court - Hawaii #19-00101       Dkt # 1 Filed 01/25/19 Page 43 of 70
 Fill in this information to identify your case:

  Debtor 1                   Miguel                   Marcel                 Maramba
                             First Name              Middle Name            Last Name                               Check if this is:
  Debtor 2                   Debra                    Ann                    Maramba                                ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                               ❑A supplement showing postpetition
                                                                                                                        chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                                   District of Hawaii

  Case number                                                                                                           MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ❑No. Go to line 2.
     ✔Yes. Does Debtor 2 live in a separate household?
     ❑
            ✔ No
            ❑
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for    Dependent's relationship to
                                                                                          Debtor 1 or Debtor 2
                                                                                                                               Dependent's
                                                                                                                               age
                                                                                                                                                   Does dependent live
                                                                                                                                                   with you?
                                                      each dependent...............
     Do not state the dependents' names.                                                                                                           ❑No.     ❑Yes.
                                                                                                                                                   ❑No.     ❑Yes.
                                                                                                                                                   ❑No.     ❑Yes.
                                                                                                                                                   ❑No.     ❑Yes.
                                                                                                                                                   ❑No.     ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                     Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                 4.                      $2,455.13


     If not included in line 4:
                                                                                                                                   4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                   4b.                         $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                   4c.                         $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                   4d.                         $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                    Schedule J: Your Expenses                                                                                          page 1
                   U.S. Bankruptcy Court - Hawaii #19-00101      Dkt # 1 Filed 01/25/19 Page 44 of 70
 Debtor 1              Miguel                 Marcel                   Maramba
 Debtor 2              Debra                  Ann                      Maramba                               Case number (if known)
                       First Name             Middle Name               Last Name


                                                                                                                             Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.

 6.    Utilities:

       6a. Electricity, heat, natural gas                                                                          6a.                       $280.00

       6b. Water, sewer, garbage collection                                                                        6b.                       $170.00

       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                       $310.00

       6d. Other. Specify:                                                                                         6d.                         $0.00

 7.    Food and housekeeping supplies                                                                              7.                        $200.00

 8.    Childcare and children’s education costs                                                                    8.                          $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                         $50.00

 10. Personal care products and services                                                                           10.                         $0.00

 11.   Medical and dental expenses                                                                                 11.                        $90.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                       $160.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                         $0.00

 14. Charitable contributions and religious donations                                                              14.                         $0.00

 15. Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                      $120.00
       15a. Life insurance
                                                                                                                   15b.                       $19.00
       15b. Health insurance
                                                                                                                   15c.                      $190.00
       15c. Vehicle insurance
                                                                                                                   15d.                        $0.00
       15d. Other insurance. Specify:

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                    16.                         $0.00

 17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                             17a.

       17b. Car payments for Vehicle 2                                                                             17b.

       17c. Other. Specify:                                                                                        17c.

       17d. Other. Specify:                                                                                        17d.

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                         $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                         $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                        $0.00

       20b. Real estate taxes                                                                                      20b.                        $0.00

       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                        $0.00
       20e. Homeowner’s association or condominium dues                                                            20e.                        $0.00
Official Form 106J                                                               Schedule J: Your Expenses                                             page 2
                    U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 45 of 70
 Debtor 1              Miguel               Marcel                  Maramba
 Debtor 2              Debra                Ann                     Maramba                                 Case number (if known)
                       First Name           Middle Name              Last Name



 21. Other. Specify:                                                                                              21.     +              $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.               $4,044.13

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                   $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.               $4,044.13


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.               $4,209.72

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –          $4,044.13

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                $165.59
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                   Schedule J: Your Expenses                                                                   page 3
                  U.S. Bankruptcy Court - Hawaii #19-00101      Dkt # 1 Filed 01/25/19 Page 46 of 70
 Fill in this information to identify your case:

  Debtor 1                         Miguel                         Marcel                     Maramba
                                  First Name                    Middle Name                 Last Name

  Debtor 2                         Debra                         Ann                         Maramba
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                                   District of Hawaii

  Case number                                                                                                                                                                       ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                       $650,900.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                               $27,500.00


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                      $678,400.00



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                               $397,063.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                 $1,916.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +              $135,409.64


                                                                                                                                                                  Your total liabilities                    $534,388.64

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $4,209.72


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $4,044.13




Official Form 106Sum
                      U.S. Bankruptcy CourtSummary of Your Assets and Liabilities and Certain Statistical Information                                                                                             page 1 of 2
                                            - Hawaii     #19-00101 Dkt # 1 Filed 01/25/19 Page 47 of 70
 Debtor 1             Miguel                 Marcel                   Maramba
 Debtor 2             Debra                  Ann                      Maramba                                             Case number (if known)
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                            $3,317.13




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                      $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                             $0.00



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                   $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                    $0.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                   $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                     $0.00



    9g. Total. Add lines 9a through 9f.                                                                                                  $0.00




                  U.S.
Official Form 106Sum       Bankruptcy CourtSummary
                                            - Hawaii     #19-00101
                                                   of Your                  Dktand
                                                           Assets and Liabilities #1   Filed
                                                                                   Certain        01/25/19
                                                                                           Statistical Information Page 48 of 70                      page 2 of 2
 Fill in this information to identify your case:

  Debtor 1                   Miguel                Marcel          Maramba
                             First Name            Middle Name    Last Name

  Debtor 2                   Debra                 Ann             Maramba
  (Spouse, if filing)        First Name            Middle Name    Last Name

  United States Bankruptcy Court for the:                         District of Hawaii

  Case number                                                                                                                        ❑    Check if this is an
  (if known)                                                                                                                              amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                              12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                            . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                     (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaraion and that they are true and correct.




   ✘ /s/ Miguel Marcel Maramba                                       ✘ /s/ Debra Ann Maramba
        Miguel Marcel Maramba, Debtor 1, Debtor 1                         Debra Ann Maramba, Debtor 2


        Date 01/25/2019                                                   Date 01/25/2019
                MM/ DD/ YYYY                                                    MM/ DD/ YYYY




Official Form 106Dec                         Declaration About an Individual Debtor's Schedules
                   U.S. Bankruptcy Court - Hawaii     #19-00101 Dkt # 1 Filed 01/25/19 Page 49 of 70
 Fill in this information to identify your case:

  Debtor 1                   Miguel                Marcel              Maramba
                             First Name            Middle Name        Last Name

  Debtor 2                   Debra                 Ann                 Maramba
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                             District of Hawaii

  Case number                                                                                                                         ❑    Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               04/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ✔ Married
    ❑
    ❑ Not married
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ✔ No
    ❑
    ❑ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                     Debtor 1                                                Debtor 2

                                                     Sources of income              Gross Income             Sources of income            Gross Income
                                                     Check all that apply.          (before deductions and   Check all that apply.        (before deductions and
                                                                                    exclusions)                                           exclusions)




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1




                    U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 50 of 70
Debtor 1            Miguel               Marcel                   Maramba
Debtor 2            Debra                Ann                      Maramba                                             Case number (if known)
                    First Name           Middle Name              Last Name



    From January 1 of current year until the       ❑ Wages, commissions,                                       ✔ Wages, commissions,
                                                                                                               ❑
                                                       bonuses, tips                                               bonuses, tips                          $2,868.00
    date you filed for bankruptcy:
                                                   ✔ Operating a business
                                                   ❑                                               $0.00       ❑Operating a business

    For last calendar year:                        ✔ Wages, commissions,
                                                   ❑                                                           ✔ Wages, commissions,
                                                                                                               ❑
                                                       bonuses, tips                          $7,816.69            bonuses, tips                         $31,398.53
    (January 1 to December 31, 2018         )
                                     YYYY          ✔ Operating a business
                                                   ❑                                               $0.00       ❑Operating a business

    For the calendar year before that:             ✔ Wages, commissions,
                                                   ❑                                                           ✔ Wages, commissions,
                                                                                                               ❑
                                                       bonuses, tips                         $27,970.87            bonuses, tips                         $27,600.92
    (January 1 to December 31, 2017         )
                                     YYYY          ✔ Operating a business
                                                   ❑                                               $0.00       ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the        Unemployment                                  $736.00
    date you filed for bankruptcy:




    For last calendar year:                         Unemployment                                $3,680.00
    (January 1 to December 31, 2018         )
                                     YYYY




    For the calendar year before that:
    (January 1 to December 31, 2017         )
                                     YYYY




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2




                    U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 51 of 70
Debtor 1            Miguel              Marcel                    Maramba
Debtor 2            Debra               Ann                       Maramba                                                Case number (if known)
                    First Name              Middle Name            Last Name
 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ❑No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
              individual primarily for a personal, family, or household purpose.”
              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

              ❑No. Go to line 7.
              ❑Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                          payments to an attorney for this bankruptcy case.
              * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.


    ✔Yes.
    ❑         Debtor 1 or Debtor 2 or both have primarily consumer debts.
              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

              ❑No. Go to line 7.
              ✔Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
              ❑
                          payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                          this bankruptcy case.

                                                            Dates of              Total amount paid            Amount you still owe        Was this payment for…
                                                            payment

                                                                                                                                         ✔ Mortgage
                                                                                                                                         ❑
             Freedom Mortgage                               01/01/2019                         $2,455.13                  $378,682.00
             Creditor's Name                                                                                                             ❑Car
             ATTN: Bankruptcy                                                                                                            ❑Credit card
             PO Box 50428                                                                                                                ❑Loan repayment
             Number      Street                                                                                                          ❑Suppliers or vendors
             Indianapolis, IN 46250                                                                                                      ❑Other
             City                   State      ZIP Code


                                                                                                                                         ❑Mortgage
             Nissan Motor Acceptance Corp/Infinity
             Lt
                                                            01/01/2019                           $414.00                     $7,313.00
                                                                                                                                         ✔ Car
                                                                                                                                         ❑
             Creditor's Name                                                                                                             ❑Credit card
             Attn: Bankruptcy                                                                                                            ❑Loan repayment
             PO Box 660360                                                                                                               ❑Suppliers or vendors
             Number      Street
                                                                                                                                         ❑Other
             Dallas, TX 75266
             City                   State      ZIP Code


                                                                                                                                         ❑Mortgage
             Chase Auto Finance
             Creditor's Name
                                                            01/01/2019                           $447.00                     $7,157.00
                                                                                                                                         ✔ Car
                                                                                                                                         ❑
             Attn: Bankruptcy                                                                                                            ❑Credit card
             PO Box 901076                                                                                                               ❑Loan repayment
             Number      Street                                                                                                          ❑Suppliers or vendors
             Fort Worth, TX 76101                                                                                                        ❑Other
             City                   State      ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 3




                    U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 52 of 70
Debtor 1            Miguel                 Marcel                  Maramba
Debtor 2            Debra                  Ann                     Maramba                                              Case number (if known)
                    First Name              Middle Name             Last Name

                                                             Dates of              Total amount paid           Amount you still owe          Was this payment for…
                                                             payment

                                                                                                                                           ❑Mortgage
              Synchrony Bank/Yamaha                          01/01/2019                          $176.00                     $3,911.00
             Creditor's Name                                                                                                               ❑Car
              ATTN: Bankruptcy Dept                                                                                                        ❑Credit card
              PO Box 965060                                                                                                                ❑Loan repayment
             Number      Street                                                                                                            ❑Suppliers or vendors
              Orlando, FL 32896                                                                                                                   Cosigned with
             City                   State      ZIP Code                                                                                           bro-in-law,
                                                                                                                                                  Wendell
                                                                                                                                                  Nakagawa but
                                                                                                                                                  Wendell makes
                                                                                                                                           ✔Other the payments
                                                                                                                                           ❑


  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.

  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.

 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ✔ No
    ❑
    ❑Yes. Fill in the details.

  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.

  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 4




                    U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 53 of 70
Debtor 1            Miguel                Marcel                  Maramba
Debtor 2            Debra                 Ann                     Maramba                                         Case number (if known)
                    First Name            Middle Name             Last Name



  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.

  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.

 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.

 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                   Description and value of any property transferred             Date payment or       Amount of payment
     Abelmann Peterson LLLC                                                                                      transfer was made
    Person Who Was Paid                          Attorney's Fee
                                                                                                                01/18/2019                           $1,934.00
     677 Ala Moana Blvd., Suite 1009
    Number      Street




     Honolulu, HI 96813
    City                     State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 5




                    U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 54 of 70
Debtor 1            Miguel               Marcel                  Maramba
Debtor 2            Debra                Ann                     Maramba                                          Case number (if known)
                    First Name            Middle Name            Last Name

                                                  Description and value of any property transferred             Date payment or         Amount of payment
     Credit Counseling, Abacus                                                                                  transfer was made
    Person Who Was Paid                         Credit Counseling
                                                                                                                01/25/2019                              $25.00
     17337 Ventura Boulevard Suite 205
    Number     Street




     Encino, CA 91316
    City                     State   ZIP Code


    Email or website address
     Debtor
    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.

  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.

  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.

 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.

  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 6




                    U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 55 of 70
Debtor 1            Miguel                Marcel                   Maramba
Debtor 2            Debra                 Ann                      Maramba                                               Case number (if known)
                    First Name            Middle Name               Last Name



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.

 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.

 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.

  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.

  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    page 7




                    U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 56 of 70
Debtor 1             Miguel                 Marcel                    Maramba
Debtor 2             Debra                  Ann                       Maramba                                              Case number (if known)
                     First Name             Middle Name               Last Name
 Part 11: Give Details About Your Business or Connections to Any Business


 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ✔No. None of the above applies. Go to Part 12.
    ❑
    ❑Yes. Check all that apply above and fill in the details below for each business.

 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
 or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.


 Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




    ✘                     /s/ Miguel Marcel Maramba                           ✘                     /s/ Debra Ann Maramba
           Signature of Miguel Marcel Maramba, Debtor 1                           Signature of Debra Ann Maramba, Debtor 2


           Date 01/25/2019                                                        Date 01/25/2019




  Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    ✔ No
    ❑
    ❑Yes
  Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    ✔ No
    ❑
                                                                                                                 Attach the Bankruptcy Petition Preparer’s Notice,
    ❑Yes. Name of person                                                                                         Declaration, and Signature (Official Form 119).




                     U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 57 of 70
B2030 (Form 2030)(12/15)


                                                 United States Bankruptcy Court
                                                                   District of Hawaii
In re
Maramba, Miguel Marcel                                                                                            Case No.
Maramba, Debra Ann                                                                                                Chapter         13
Debtor(s)

                                    DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named
     debtor(s) and that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed
     to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in
     connection with the bankruptcy case is as follows:
          For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                       $3,850.00
          Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                         $1,934.00
          Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         $1,916.00

2.   The source of the compensation to be paid to me was:
          ✔
          ❑    Debtor                               ❑    Other (specify)

3.   The source of compensation to be paid to me is:
          ✔
          ❑    Debtor                               ❑    Other (specify)

4.   ✔ I have not agreed to share the above-disclosed compensation with any other person unless they are members and
     ❑
     associates of my law firm.

     ❑ I have agreed to share the above-disclosed compensation with another person or persons who are not members or
     associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
     compensation, is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case,
   including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a
          petition in bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
          thereof;
     d.   Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
          reaffirmation agreements and applications as needed. For post-petition stay and discharge violations, I have
          agreed to accept fees at $350 per hour or 40% of the total recovery plus costs, whichever is greater.

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:
     Representation of the debtors in any stay violations actions, dischargeability actions, judicial lien avoidances, and any
     adversary proceedings.




            U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 58 of 70
                                                    CERTIFICATION
                     I certify that the foregoing is a complete statement of any agreement or
                  arrangement for payment to me for representation of the debtor(s) in this bankruptcy
                  proceeding.

                  01/25/2019                       /s/ Rick Abelmann
                  Date                                 Signature of Attorney

                                                   Abelmann Peterson LLLC
                                                      Name of law firm



Date: 1/25/2019                                     /s/ Miguel Marcel Maramba
                                                    Maramba, Miguel Marcel

                                                    /s/ Debra Ann Maramba
                                                    Maramba, Debra Ann




         U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 59 of 70
 Fill in this information to identify your case:                                                                             Check as directed in lines 17 and 21:
                                                                                                                             According to the calculations required by this
  Debtor 1                   Miguel                 Marcel              Maramba                                              Statement:
                             First Name            Middle Name          Last Name
                                                                                                                             ✔1. Disposable income is not determined
                                                                                                                             ❑
  Debtor 2                   Debra                  Ann                 Maramba                                                 under 11 U.S.C. § 1325(b)(3).
  (Spouse, if filing)        First Name            Middle Name          Last Name                                            ❑2. Disposable income is determined
                                                                                                                                under 11 U.S.C. § 1325(b)(3).
  United States Bankruptcy Court for the:                               District of Hawaii
                                                                                                                             ✔3. The commitment period is 3 years.
                                                                                                                             ❑
  Case number
  (if known)                                                                                                                 ❑4. The commitment period is 5 years.
                                                                                                                             ❑Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known).



 Part 1: Calculate Your Average Monthly Income

 1.   What is your marital and filing status? Check one only.
      ❑Not married. Fill out Column A, lines 2-11.
      ✔ Married. Fill out both Columns A and B, lines 2-11.
      ❑
        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy
        case.11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount
        of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any
        income amount more than once. For example, if both spouses own the same rental property, put the income from that property in one column only. If
        you have nothing to report for any line, write $0 in the space.
                                                                                                                  Column A               Column B
                                                                                                                  Debtor 1               Debtor 2 or
                                                                                                                                         non-filing spouse

 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all                                           $0.00                   $2,581.13
    payroll deductions).

 3. Alimony and maintenance payments. Do not include payments from a spouse.                                                 $0.00                       $0.00


 4. All amounts from any source which are regularly paid for household expenses of
    you or your dependents, including child support. Include regular contributions from an
    unmarried partner, members of your household, your dependents, parents, and roommates. Do not
    include payments from a spouse. Do not include payments you listed on line 3.                                            $0.00                       $0.00


 5. Net income from operating a business, profession, or
    farm                                                                 Debtor 1            Debtor 2
                                                                               $0.00             $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                    -          $0.00   -         $0.00

                                                                               $0.00             $0.00   Copy
      Net monthly income from a business, profession, or farm                                                                $0.00                       $0.00
                                                                                                         here →


 6. Net income from rental and other real property                       Debtor 1            Debtor 2
                                                                               $0.00             $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                    -          $0.00   -         $0.00

                                                                               $0.00             $0.00   Copy
      Net monthly income from rental or other real property                                                                  $0.00                       $0.00
                                                                                                         here →



 Official Form 122C-1                          Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                   page 1
                   U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 60 of 70
Debtor 1                     Miguel                            Marcel                                    Maramba
Debtor 2                     Debra                             Ann                                       Maramba                                                          Case number (if known)
                            First Name                          Middle Name                              Last Name
                                                                                                                                                       Column A                             Column B
                                                                                                                                                       Debtor 1                             Debtor 2 or
                                                                                                                                                                                            non-filing spouse
     7. Interest, dividends, and royalties                                                                                                                                  $0.00                         $0.00
     8. Unemployment compensation                                                                                                                                       $736.00                           $0.00
           Do not enter the amount if you contend that the amount received was a benefit under
           the Social Security Act. Instead, list it here: ..................................................           ↓
           For you....................................................................................                                $0.00
           For your spouse......................................................................                                      $0.00
     9. Pension or retirement income. Do not include any amount received that was a benefit                                                                                 $0.00                         $0.00
        under the Social Security Act.

     10. Income from all other sources not listed above. Specify the source and amount. Do
         not include any benefits received under the Social Security Act or payments received as
         a victim of a war crime, a crime against humanity, or international or domestic terrorism.
         If necessary, list other sources on a separate page and put the total below.




    Total amounts from separate pages, if any.                                                                                                        +                                         +
                                                                                                                                                                       $736.00                  +    $2,581.13      =       $3,317.13
     11. Calculate your total average monthly income. Add lines 2 through 10 for each
         column. Then add the total for Column A to the total for Column B.
                                                                                                                                                                                                                        Total average
                                                                                                                                                                                                                        monthly income



Part 2: Determine How to Measure Your Deductions from Income


     12. Copy your total average monthly income from line 11. .................................................................................
                                                                                                                                                                                                                              $3,317.13

     13. Calculate the marital adjustment. Check one:

   ❑You are not married. Fill in 0 below.
   ✔You are married and your spouse is filing with you. Fill in 0 below.
   ❑
   ❑You are married and your spouse is not filing with you.
      Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
      dependents, such as payment of the spouse’s tax liability or the spouse’s support of someone other than you or your dependents.
      Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional
      adjustments on a separate page.
      If this adjustment does not apply, enter 0 below.




                                                                                                                                           +

      Total...........................................................................................                                                          $0.00
                                                                                                                                                                               Copy here. →
                                                                                                                                                                                                                -              $0.00

                                                                                                                                                                                                                             $3,317.13
     14. Your current monthly income. Subtract the total in line 13 from line 12.


     15. Calculate your current monthly income for the year. Follow these steps:


      15a. Copy line 14 here →...............................................................................................................................................................                                 $3,317.13

              Multiply line 15a by 12 (the number of months in a year).                                                                                                                                             x 12
                                                                                                                                                                                                                            $39,805.56
      15b. The result is your current monthly income for the year for this part of the form.......................................................................


Official Form 122C-1                                          Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                                           page 2
                       U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 61 of 70
Debtor 1                     Miguel                            Marcel                                 Maramba
Debtor 2                     Debra                             Ann                                    Maramba                                                                      Case number (if known)
                             First Name                         Middle Name                           Last Name


      16. Calculate the median family income that applies to you. Follow these steps:

        16a. Fill in the state in which you live.                                                                                     Hawaii
        16b. Fill in the number of people in your household.                                                                              2

        16c. Fill in the median family income for your state and size of household. ....................................................................................                                           $77,510.00
               To find a list of applicable median income amounts, go online using the link specified in the separate
               instructions for this form. This list may also be available at the bankruptcy clerk’s office.

      17. How do the lines compare?

        17a.     ✔
                 ❑      Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under 11 U.S.C. §
                        1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C–2).
        17b.     ❑      Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. § 1325(b)(3). Go
                        to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C–2). On line 39 of that form, copy your current monthly income
                        from line 14 above.
Part 3: Calculate Your Commitment Period Under 11 U.S.C. §1325(b)(4)


      18. Copy your total average monthly income from line 11. .............................................................................................................                                        $3,317.13


      19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that calculating
          the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse’s income, copy the amount from line
          13.
   19a. If the marital adjustment does not apply, fill in 0 on line 19a. .....................................................................................................                               -          $0.00
   19b. Subtract line 19a from line 18.                                                                                                                                                                             $3,317.13


      20. Calculate your current monthly income for the year. Follow these steps.

   20a. Copy line 19b.............................................................................................................................................................................                  $3,317.13
           Multiply by 12 (the number of months in a year).                                                                                                                                                 x 12
                                                                                                                                                                                                                   $39,805.56
   20b. The result is your current monthly income for the year for this part of the form.

                                                                                                                                                                                                                   $77,510.00
   20c. Copy the median family income for your state and size of household from line 16c. ...............................................................

      21. How do the lines compare?

   ✔
   ❑     Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
         The commitment period is 3 years. Go to Part 4.
   ❑     Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
         check box 4, The commitment period is 5 years. Go to Part 4.
Part 4: Sign Below



      By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.


           X /s/ Miguel Marcel Maramba                                                                                                     X /s/ Debra Ann Maramba
                  Signature of Debtor 1                                                                                                           Signature of Debtor 2

                 Date             01/25/2019                                                                                                    Date              01/25/2019
                               MM/DD/YYYY                                                                                                                    MM/DD/YYYY

      If you checked 17a, do NOT fill out or file Form 122C–2.

      If you checked 17b, fill out Form 122C–2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1                                          Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                                 page 3
                        U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 62 of 70
                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                                 DISTRICT OF HAWAII
                                                                HONOLULU DIVISION

IN RE: Maramba, Miguel Marcel                                                                CASE NO
       Maramba, Debra Ann
                                                                                             CHAPTER 13




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       01/25/2019              Signature                                 /s/ Miguel Marcel Maramba
                                                                           Miguel Marcel Maramba, Debtor


Date       01/25/2019              Signature                                  /s/ Debra Ann Maramba
                                                                          Debra Ann Maramba, Joint Debtor




         U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 63 of 70
                              Abelmann Peterson LLLC
                              677 Ala Moana Blvd., Suite 1009
                              Honolulu, HI 96813




                              Amex
                              Correspondence/Bankruptcy
                              PO Box 981540
                              El Paso, TX 79998-1540



                              ARS National Services Inc
                              PO Box 469100
                              Escondido, CA 92046




                              Bank Of America
                              Attn: Bankruptcy
                              PO Box 982238
                              El Paso, TX 79998-2238



                              Bank Of Hawaii
                              111 S King St
                              Honolulu, HI 96813




                              Barclays Bank Delaware
                              Attn: Correspondence
                              PO Box 8801
                              Wilmington, DE 19899



                              Capital Management Services,
                              LP
                              698 1/2 South Ogden Street
                              Buffalo, NY 14206



                              Capital One
                              Attn: Bankruptcy
                              PO Box 30285
                              Salt Lake City, UT 84130-0285




U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 64 of 70
                              Capital One
                              Attn: Bankruptcy
                              PO Box 30285
                              Salt Lake City, UT 84130



                              Cardmember Service
                              PO Box 108
                              Saint Louis, MO 63166




                              Central Pacific Bank
                              P.o. Box 3590
                              Honolulu, HI 96811




                              Central Pacific Bank
                              PO Box 790408
                              Saint Louis, MO 63179




                              Chase Auto Finance
                              Attn: Bankruptcy
                              PO Box 901076
                              Fort Worth, TX 76101-2076



                              Chase Card Services
                              Correspondence Dept
                              PO Box 15298
                              Wilmington, DE 19850-5298



                              Chex Systems Inc.
                              ATTN Consumer Relations
                              7805 Hudson Rd. Ste. 100
                              Saint Paul, MN 55125



                              Citi/Sears
                              Citibank/Centralized Bankruptcy
                              PO Box 790034
                              St Louis, MO 63179-0034




U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 65 of 70
                              Citibank/The Home Depot
                              Attn: Recovery/Centralized Bankruptcy
                              PO Box 790034
                              St Louis, MO 63179



                              Citicards Cbna
                              Citi Bank
                              PO Box 6077
                              Sioux Falls, SD 57117-6077



                              Comenity Bank/Victoria
                              Secret
                              Attn: Bankruptcy Dept
                              PO Box 182125
                              Columbus, OH 45318


                              Consumer Portfolio Svc
                              Attn: Bankruptcy
                              PO Box 57071
                              Irvine, CA 92619



                              Costco Go Anywhere Citicard
                              Citicorp Credit Services/Centralized
                              Bankruptcy
                              PO Box 790040
                              St. Louis, MO 64195


                              Department of Taxation
                              Attn: Bankruptcy Unit
                              PO Box 259
                              Honolulu, HI 96809



                              Discover Financial
                              PO Box 3025
                              New Albany, OH 43054-3025




                              Equifax Credit Information
                              Service
                              PO Box 740241
                              Atlanta, GA 30374




U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 66 of 70
                              Experian
                              PO Box 2002
                              Allen, TX 75013




                              Fingerhut
                              Attn: Bankruptcy
                              PO Box 1250
                              Saint Cloud, MN 56395



                              First Hawaiian Bank
                              Attn: Bankruptcy Dept
                              PO Box 3200
                              Honolulu, HI 96847



                              Freedom Mortgage
                              Corporation
                              Attn: Bankruptcy
                              PO Box 50428
                              Indianapolis, IN 46250-0401


                              Hawaii Schools Fcu
                              2333 South Vineyard Street
                              Honolulu, HI 96813




                              Hawaiian Tel Fcu
                              1138 N King St
                              Honolulu, HI 96817




                              Internal Revenue Service
                              PO Box 21126
                              Philadelphia, PA 19114




                              Juniper
                              PO Box 60517
                              City of Industry, CA 91716




U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 67 of 70
                              Nissan Motor Acceptance
                              Attn: Bankruptcy Dept
                              PO Box 660360
                              Dallas, TX 75266



                              Pearl Hawaii Fcu
                              94-449 Ukee St
                              Waipahu, HI 96797




                              Primeway Fcu
                              Attn: Bankruptcy
                              PO Box 53088
                              Houston, TX 77052



                              Publishers Clearing House
                              PO Box 6344
                              Harlan, IA 51593




                              Radiology Associates Inc
                              5110 E Clinton
                              Fresno, CA 93727




                              Radius Global Solutions LLC
                              PO Box 390846
                              Minneapolis, MN 55439




                              Rainbow Shower Inpt Srvcs,
                              LLC
                              PO Box 98835
                              Las Vegas, NV 89193



                              Real Time Resolutions
                              Attn: Bankruptcy
                              PO Box 36655
                              Dallas, TX 75235-1655




U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 68 of 70
                              Shell/citi
                              Attn: Bankruptcy Department 701 60th St
                              N
                              Sioux Falls, SD 57104



                              Synchrony Bank
                              Attn: Bankruptcy
                              PO Box 965060
                              Orlando, FL 32896-5060



                              Synchrony Bank/Sams
                              Attn: Bankruptcy
                              PO Box 965060
                              Orlando, FL 32896-5060



                              Synchrony Bank/Yamaha
                              Attn: Bankruptcy Dept
                              PO Box 965060
                              Orlando, FL 32896



                              Telecheck
                              5565 Glenridge Connector, N.E.
                              Atlanta, GA 30342




                              The Emergency Group, Inc.
                              770 Kapiolani Blvd., #705
                              Honolulu, HI 96813




                              The Queen's Medical Center
                              West Oahu
                              PO Box 380020
                              Honolulu, HI 96838



                              TransUnion
                              PO Box 2000
                              Crum Lynne, PA 19022




U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 69 of 70
                              United Collection Bureau, Inc.
                              5620 Southwyck Blvd
                              Toledo, OH 43614




                              Visa Dept Store National
                              Bank/Macy's
                              Attn: Bankruptcy
                              PO Box 8053
                              Mason, OH 45040


                              Wells Fargo Bank
                              Attn: Bankruptcy Dept
                              PO Box 6429
                              Greenville, SC 29606




U.S. Bankruptcy Court - Hawaii #19-00101 Dkt # 1 Filed 01/25/19 Page 70 of 70
